                                                         Case 5:19-cv-04311-SVK Document 18 Filed 09/04/19 Page 1 of 1

                                        
                                        
                                        
                                      
                                        
                                   
                                                                                         81,7('67$7(6',675,&7&2857
                                   
                                                                                     1257+(51',675,&72)&$/,)251,$
                                   
                                                                                                                    
                                      
                                            4361423
                                                   CANADA INC. d/b/a
                                                                                                                                     5:19CV04311
                                                                                                                            &DVH1R&
                                            ANYWHERECOMMERCE
                                                                                                                           
                                                                                                                         &216(1725'(&/,1$7,21
                                                                               3ODLQWLII V                                 720$*,675$7(-8'*(
                                                       Y                                                                -85,6',&7,21
                                             
                                            SQUARE, INC.                                                                    
                                                                                                                         
                                             
                                          'HIHQGDQW V 
                                                                                                                        




                                        
                                        




                                     ,16758&7,216 3OHDVHLQGLFDWHEHORZE\FKHFNLQJRQHRIWKHWZRER[HVZKHWKHU\RX LI\RXDUHWKHSDUW\ 
                                        RUWKHSDUW\\RXUHSUHVHQW LI\RXDUHDQDWWRUQH\LQWKHFDVH FKRRVH V WRFRQVHQWRUGHFOLQHPDJLVWUDWHMXGJH
                                     MXULVGLFWLRQLQWKLVPDWWHU6LJQWKLVIRUPEHORZ\RXUVHOHFWLRQ
                                        
1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
 8QLWHG6WDWHV'LVWULFW&RXUW




                                  
                                            ‫& ܆‬RQVHQW WR0DJLVWUDWH-XGJH-XULVGLFWLRQ
                                     
                                               ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,YROXQWDULO\FRQVHQWWRKDYHD
                                     8QLWHG6WDWHVPDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHLQFOXGLQJWULDODQG
                                        HQWU\RIILQDOMXGJPHQW,XQGHUVWDQGWKDWDSSHDOIURPWKHMXGJPHQWVKDOOEHWDNHQGLUHFWO\WRWKH
                                     8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH1LQWK&LUFXLW
                                        
                                  
                                                25
                                     
                                            ✔ 'HFOLQH 0DJLVWUDWH-XGJH-XULVGLFWLRQ
                                            ‫܆‬
                                     
                                               ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,GHFOLQHWRKDYHD8QLWHG6WDWHV
                                  
                                        PDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHDQG,KHUHE\UHTXHVWWKDWWKLVFDVH
                                     EHUHDVVLJQHGWRD8QLWHG6WDWHVGLVWULFWMXGJH
                                        
                                     
                                                                                                  %LMDO
                                                                                                       9DNLO
                                     '$7( September 4, 2019                          1$0(
                                                                                                
                                                                                   &2816(/)25
                                                                                               'HIHQGDQW 6TXDUH
                                                                                                          25³3526(´ 
                                                                                                                                
                                  
                                                                                                                              V %LMDO 9DNLO
                                                                                                                                             Signature
                                        
                                  

                                  
